UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6242



GEORGE SAMUEL GREEN, JR.,

                                              Plaintiff - Appellant,

          versus


JOHN B. TAYLOR, Warden; FRED SHILLING, Direc-
tor of Health Services; RON ANGELONE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-96-2)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Samuel Green, Jr., appeals from the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999)

complaint. We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Green v. Taylor, No. CA-

99-96-2 (E.D. Va. Feb. 11, 1999).      We deny all of Green’s out-

standing motions, including his motions for a reply, for discovery,

and for additional evidence.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2